FILED
                             NOT FOR PUBLICATION                           SEP 26 2011

                                                                      MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TEAM ENTERPRISES, LLC,                          No. 10-16486

               Plaintiff - Appellant,           D.C. No. 1:08-cv-00872-LJO-SMS
                                                Eastern District of California,
  v.                                            Fresno

WESTERN INVESTMENT REAL
ESTATE TRUST, AKA Western                       ORDER
Properties Trust,

               Defendant,

  and

MULTIMATIC CORPORATION, now
known as Kirrberg Corporation and
MULTIMATIC LLC,

               Defendants - Appellees.



Before: O’SCANNLAIN and GOULD, Circuit Judges, and ST. EVE, District
Judge.*

        The memorandum disposition filed in this case on July 26, 2011 is amended

as follows:



        *
            The Honorable Amy J. St. Eve, District Judge for the U.S. District
Court for Northern Illinois, Chicago, sitting by designation.
      On page 4, lines 4-5, replace “Multimatic asks us to reverse the district

court’s decision denying Multimatic’s motion” with “Team asks us to reverse the

district court’s decision denying Team’s motion.”

      The panel has voted to deny the petition for rehearing with suggestion for

rehearing en banc. The panel has voted unanimously to deny the petition for

rehearing. Judges O’Scannlain and Gould have voted to deny the suggestion for

rehearing en banc, and Judge St. Eve has so recommended. The full court has been

advised of the suggestion for rehearing en banc, and no active judge has requested

a vote on whether to rehear the matter en banc. Fed. R. App. P. 35.

      The petition for rehearing and the suggestion for rehearing en banc are

DENIED. No further petitions for rehearing will be entertained.